BAUM, Senior Judge
(concurring):
Since I agree with Judge Michel’s determination that the pleas of guilty in this case were improvident, I see no need to address assignments of error I and II and, accordingly, would refrain from addressing them. In passing, however, I find it difficult, if not impossible, to reconcile what I consider to be diametrically opposed arguments expressed by appellate defense counsel. I can understand how counsel could raise either one of these assignments — alone—but I cannot understand how they both can be argued with any seriousness.
In assignment of error III appellant has challenged the legality of a “post-trial misconduct” provision in the plea bargain made with the convening authority. I have previously condemned such conditions in pretrial agreements. United States v. D’Aiello, 5 M.J. 687, 689 (N.C.M.R.1978) (Baum, J. dissenting); United States v. French, 5 M.J. 655, 656 (N.C.M.R.1978) (Baum, J. concurring in part, dissenting in part); United States v. Jacox, 5 M.J. 537, 540 (N.C.M.R. 1978) (Baum, J. dissenting); United States v. Rankin, 3 M.J. 1043, 1044 (N.C.M.R.1977) (Baum, J. dissenting); United States v. Johnson, 2 M.J. 600 (N.C.M.R.1976); United States v. Dugger, 1 M.J. 1069 (N.C.M.R. 1976) (Baum, J. dissenting). While still adhering to my earlier views, as expressed in these opinions, I must acknowledge that the decisions of this Court hold otherwise and must be followed until such time as they are overruled. Meanwhile, I consider it imperative that defense counsel, who deal *762with commands where such provisions are utilized, make every effort to have these conditions deleted from the agreements submitted by their clients to the convening authorities. If a convening authority insists on inclusion of such a provision in an agreement then counsel should make it clear on the record that the “post-trial misconduct” clause is a term forced upon the accused by the convening authority. See my separate opinions in United States v. Jacox, supra, and United States v. Bloom, 4 M.J. 794, 795 (N.C.M.R.1978).
Here, the record does not reveal what efforts in this regard, if any, were made by defense counsel. During oral argument it was indicated that the complained of provision was a part of the preprinted form utilized in all cases by the instant convening authority. It was particularly important in this case for the defense counsel to strive for removal of this clause because appellant, who was in pretrial confinement, was concerned about the possibility that he would have difficulty completing another 30 days of confinement without committing misconduct. (R. 39). This case also underscores the problems in assuring on the record that all parties understand the meaning of these conditions. Here, no effort was made by the judge to determine exactly what the convening authority and appellant understood with respect to how the misconduct clause could be invoked, i. e. could the pretrial agreement be voided merely on an allegation of misconduct by brig authorities or was the convening authority required to afford appellant an opportunity to answer the allegations and then consider all the evidence bearing on the matter before voiding the bargain? See my separate opinion in United States v. French, supra. During oral argument before this Court it was indicated that there was a possible belief at trial that the convening authority had agreed to afford appellant some kind of hearing before considering the agreement no longer binding; such is not reflected in the record, however. We are unable to divine from the record the parties’ understanding with respect to this matter and it is this problem that prompts my conclusion that the plea was improvident.
The understanding of the parties as to what was required in order to void the agreement is critical in this case because the convening authority abrogated the plea bargain based on allegations from the correctional facility alone, without first affording appellant the opportunity to be heard. The convening authority took this action when he held appellant in confinement beyond the period called for in the pretrial agreement. It was not until after the agreement was voided in this manner that appellant was afforded the opportunity to be heard. At that time, contrary to one of the most basic precepts of Anglo-American law — the presumption of innocence — appellant was saddled with the burden of proving his innocence of the allegations that had been lodged against him, by responding to the “opportunity” to show cause why the pretrial agreement should not be voided. Thereafter, the convening authority determined that appellant had not satisfied this burden. Moreover, the convening authority also indicated at that time that the charges against appellant would be referred to a court-martial, in addition to appellant’s having to serve additional confinement that he had been promised in the pretrial agreement would not be served.
Based on these facts, I find the record to be fatally deficient in its showing of appellant’s understanding of the pretrial agreement’s consequences. Accordingly, I find that the providence of appellant’s pleas of guilty, which rested on this plea bargain, has not been satisfactorily established on the record.